 



Exhibit 10.1

Description of Arrangement for Directors Fees

The following sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors, effective
April 21, 2005:

          Event     Fee  
Annual Retainer
    $25,000 payable in the form of shares of restricted stock pursuant to the
2001 Directors Retainer Fees Plan.  
 
       
Board Meeting Attended
    $1,250  
 
       
Committee Meeting Attended
    $1,250  
 
       
Telephonic Meeting
    $625  
 
       
Telephonic Committee Meeting
    $625  
 
       
Separate Webster Financial Corporation and Webster Bank Board Meetings Held on
the Same Day
    $1,750  
 
       
Annual Retainer for the Chairman of the Audit Committee
    $15,000  
 
       
Annual Retainer for the Chairman of the Compensation Committee
    $5,000  
 
       
Annual Retainer for Lead Director*
    $20,000  



--------------------------------------------------------------------------------

* Includes annual retainer for Chairman of the Nominating and Corporate
Governance Committee.

 